Exhibit 10.7
 
The Supplementary Contract for Industrialized Development Project –
“High-quality Bamboo-shoot Product Processing”


Party A: Fujian Agriculture and Forestry University
Party B：Fujian Yada Food Co., Ltd
Party C: (Local Government Department)


After study, Party A decided to provide Party B with the research result of the
“high-quality bamboo-shoot product processing” project for industrialized
development under mutually beneficial conditions. Through friendly negotiations,
Party A and Party B entered into contract as below under the witness of Party C:
1.  
Party A and Party B will cooperate to transform the research result, for which
Party B will take the main responsibility. The property right of the original
technical result belongs to Fujian Agriculture and Forestry University, and the
result transformation will be implemented by Party B.

2.  
Party B is responsible for the industrialized implementation of this project and
providing necessary personnel, facilities and supporting funds for the
implementation. Fujian Agriculture and Forestry University is responsible for
the planning, design, and technical consultation etc of this project. The
successive technical result belongs to both parties.

3.  
Party A and Party B will cooperate to conduct the industrialized development. If
the project obtains funds from the government, the early subsidy for the applied
project will be mainly used to pay royalties, and design, demonstration and
project acceptance fees; the supporting funds provided by Party B will be used
for technical maturation, technical scalization study, the research personnel’s
travel expenses and salaries etc.

4.  
Both Party A and Party B must keep the project’s technical information as
confidential and cannot make the information public without necessary
authorization.

5.  
If the project obtains funds from the government, 30% of the funds will be used
as fees for further study on the industrialization or maturation of Fujian
Agriculture and Forestry University’s result. If Party B is going to make
industrialized production after the project has been completed, a contract for
intellectual property transferring or licensing must be signed. Provisions
regarding property right and funds allotment in this contract prevail those in
the original “contract”.

6.  
Party B is responsible for all the expenses needed by the project team of Fujian
Agriculture and Forestry University for implementing and accepting the project.

7.  
The witness Party will guarantee its funds are delivered in time after project
approval and supervise Party B to forward 30% of the funds to Fujian Agriculture
and Forestry University in time. Any matters not provided herein shall be
decided by the three parties through other negotiations.

8.  
This contract is in four original copies. Party A and Party B will retain two
copies respectively.

 
 
 
 
 

--------------------------------------------------------------------------------

 

 
Party A: Fujian Agriculture and Forestry University


Representative (signature):


Project leader（signature）：
May 17, 2007


Party B: Fujian Yada Food Co., Ltd


Representative (signature):


Technical Leader (signature):


May 17, 2007


The witness Party (local government department):


(All parties chopped on the contract)


 
 


 
 

--------------------------------------------------------------------------------

 

